NO. 07-07-0019-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 25, 2007
                          ______________________________

                            RICHEY STEWART, APPELLANT

                                             V.

                   MORGAN BUILDINGS & SPAS, INC., APPELLEE
                     _________________________________

              FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2006-537,371; HONORABLE BILL SOWDER, JUDGE
                       _______________________________


Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Richey Stewart perfected this interlocutory appeal from a temporary injunction in a

suit brought by appellee, Morgan Buildings and Spas, Inc., to enforce provisions of an

employment agreement. The parties have joined in an agreed motion seeking voluntary

dismissal of the appeal in accordance with Rule of Appellate Procedure 42.1. Finding the

motion complies with the requirements of Rule 42.1(a)(1) and that granting the motion will

not prevent any party from seeking relief to which it would otherwise be entitled, we dismiss

the appeal.
      Having disposed of the appeal at the parties’ express request, we will not entertain

a motion for rehearing and our mandate will issue forthwith.




                                                James T. Campbell
                                                    Justice




                                           2